 



Exhibit 10(m)
Description of Equity and other Long-term Award Grant Practices for Employees
and Officers
     Prior to December 2005, our only long-term incentive grants were stock
options, except for one-time grants of restricted stock to each officer and
director (14 individuals) between August 2004 and January 2005. At our
December 15, 2005 board meeting we modified this practice and beginning
January 1, 2006 replaced stock options with a combination of deferred-payment
cash bonuses made outside our plan, plus under the plan stock appreciation
rights payable in stock (“SARs”), and shares of restricted stock. We completely
replaced the use of stock options with SARs effective January 1, 2006 as SARs
are less dilutive to our shareholders while providing an employee essentially
the same economic benefits as stock options.
     The overall concept of our long-term compensation program has remained
essentially the same, in that employees and officers receive long-term incentive
awards (“Awards”) on their date of hire, and have additional Awards granted each
year as part of the annual review by the Compensation Committee of compensation
(see also Exhibit 10(l)). An employee’s initial Award generally vests 25% per
year over a period of four years, while the annual Awards generally cliff vest
100% four years from the grant date. The goal of our long-term incentive program
for all employees is to provide a generally consistent level of Awards that vest
each year.
     As part of their annual compensation evaluation, the Compensation Committee
considers the computed value of the total Awards using the Black-Scholes pricing
model, and also takes into consideration:

  •   the total Awards outstanding relative to the total common stock
outstanding;     •   the number of Awards made by comparable companies in the
aggregate and for similar positions;     •   the perceived incentive value of
the Awards currently held by the employees; and     •   the overall compensation
package by the Company for that year.

     Based on these factors, the Committee determines the appropriate amount of
Award value to set aside for issuance to new employees and the amount to be
granted to existing employees who are part of the Company’s annual recurring
grant program. Since the price of the Company’s stock has generally increased
over the last few years, the Black-Scholes pricing model suggests that the
number of SARs or stock options granted to each employee should decrease
correspondingly, assuming that other variables that are part of the
Black-Scholes computation remain constant. Historically, the Committee,
following a practice generally used since 1999, has reduced the number of annual
option grants to each employee by approximately one-half of what the
Black-Scholes formula would suggest is necessary to maintain a consistent level
of long-term incentive compensation for each employee, as they believe the other
factors,

 



--------------------------------------------------------------------------------



 



noted above, should also be taken into consideration, and in making the changes
for 2005, applied the same type of reduction.
     Once overall Company-wide levels of cash and long-term incentive
compensation are determined, the overall Award value is allocated among
employees on the basis of their current year bonuses which are set at the same
time. Our executive officers receive a level of Awards calculated using the same
percentage of bonuses as the other employees in the management and professional
group, using the same classifications of employees referenced in Exhibit 10(l)
fourth level even though their bonuses are paid at the fifth level. These
classifications of employees for cash bonuses and stock options are generally
based upon the level of base compensation.
     Beginning January 1, 2006, once the total Award value is allocated, the
Award value is converted into a combination of deferred-payment cash bonuses,
SARs and shares of restricted stock. For the first level of employees (see
Exhibit 10(l)), the long-term value is awarded as a deferred-payment cash bonus.
Such funds are not segregated from the Company’s other assets and are general
unsecured obligations of the Company to pay such cash Awards at the time such
Awards vest. For the second level employees, the long-term value is equally
split between cash and SARs. For all employees in the third level or above, the
long-term value is equally split one-third cash, one-third SARs and one-third
restricted stock. The relative relationship between SARs, cash and restricted
stock is made using formulas determined by the Committee in their sole
discretion, which generally relates to relative Black-Scholes values, discounted
somewhat to account for the reduced risk associated with cash or restricted
stock. All SARs are granted at the prevailing market price for our common stock
and only have value if the market price of the common stock increases after the
date of grant. All of the SARs granted under the plan expire ten years from the
date of grant.

 